GIBSON, District Judge.
The defendant has filed two motions. In one he moves the court to strike out as surplusage, a long list of aliases set out in the indictment. As he seems to be *188identified as Roy Alton Helwig, and the alias names recited will not be sustained on trial, this motion is granted.
The other motion is that his trial be transferred to the next term at Erie. In support of this motion he cites a statute which relates to civil actions against residents of seven northern counties, and alleges (for the first time) that he is a resident of Erie.
He further declares in support of his motion that he intends to call 31 witnesses, all of whom he intimates can be summoned on his behalf if the trial is in Erie.
No division of this District exists as to criminal charges, and as many witnesses as he may reasonably desire could be summoned for the present term (although not 31) at the expense of the Government upon his plea of poverty, nevertheless the court will grant his motion.
The defendant objected to the first attorney appointed by the court to defend him. Thereupon another was appointed considerably in advance of the term. To this attorney the defendant refused to name the witnesses he desired on his behalf. If presently trial were enforced, then the matter would go to the Court of Appeals upon the representation that witnesses were denied him. To avoid the difficulty of meeting this claim the court will grant his petition to transfer the case to Erie.
It may be necessary for the United States Attorney to file a detainer at Atlanta, and have defendant removed to Erie considerably in advance of the term in order that witnesses may be summoned on his behalf.